DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses “A pile joint for coupling two piles, the pile joint comprising: a tubular body into which each pile provided with a projection on a periphery thereof is inserted through an end of the body; and a fitting portion formed on the body so as to be fitted to the projection by the insertion and rotation of the pile, wherein the projection has a first wedge part, the fitting portion is formed with: a first shape having a tapered surface that is inclined so as to become distant from the end of the body as the tapered surface extends in a direction of the rotation of the pile; and a second shape having a second wedge part that is fitted between the first wedge part and the pile, and the second shape being is formed in a direction intersecting a longitudinal direction of the pile. The pile joint allows the prevention of slippage between the projection and the fitting portion which may occur when underground-installed piles are pulled out. The second shape formed in the fitting portion thus allows firm uniting of the piles and the pile joint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678